Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder et al. (US 20140003227 A1) in view of Oshins et al. (US 20110153715 A1) and Liu et al. (US 20190050272 A1)

Claim 1	Scudder teaches a method comprising:
establishing, by a first workload, a first routing session with a first control node, wherein the first workload is configured as a primary provider of a service; (FIG. 3A, ¶0021, establishing a routing session with a control node RR15, ¶0008, wherein the routing session comprises the primary provider, as opposed to as opposed to alternate failover routes)
establishing, by a second workload, a second routing session with a second control node, wherein the second workload is configured as a secondary provider of the service; (FIG. 3A, ¶0021, learning other a routing session with a control node RR15, ¶0008, wherein the alternate routing session are secondary providers used as alternate failover routes)
in response to detecting a failure of the first control node, (FIG. 4, step 130, ¶0054, determining that a first route reflector has failed) migrating the service to the second workload; (FIG. 4, step 180, ¶0057, migrating the service data packets to the second redundant operating route reflector) and
receiving one or more second service requests for the service by the second workload via a second virtual router managed by the second control node. (FIG. 4, ¶0057, forwarding the data packets to the second route reflector device, ¶0022, wherein router reflector comprises a virtual router device)
However, Scudder does not explicitly teach wherein the establishing a routing session with a control node is based, at least in part, on a zone identifier; 
receiving one or more first service requests for the service by the first workload via a first virtual router managed by the first control node; and
receiving one or more second service requests for the service by the second workload via a second virtual router managed by the second control node. 
From a related technology, Oshins teaches establishing a routing session with a control node is based, at least in part, on a zone identifier. (Oshins, FIG. 6, step 602, ¶0038, wherein a first service processes based upon a unique network identifier)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to incorporate the method for migrating network services as described in Oshins in order to utilize Oshins techniques that allow increase the portability of workloads while maintaining benefits of machine consolidation. (Oshins, ¶0002)
However, Scudder in view of Oshins does not explicitly teach receiving one or more first service requests for the service by the first workload via a first virtual router managed by the first control node; and 
receiving one or more second service requests for the service by the second workload via a second virtual router managed by the second control node.
From a related technology, Liu teaches receiving one or more first service requests for the service by the first workload via a first virtual router managed by the first control node; (Liu, FIG. 3, Virtualization Layer 70, ¶0050, FIG. 6, step 610, ¶0064, receiving a first group of requests accessing a first container instance) and 
migrating the service to a second workload; (Liu, FIG. 6, step 620, ¶0066, migrating the service to a second container) and 
receiving one or more second service requests for the service by the second workload via a second virtual router managed by the second control node. (Liu, FIG. 6, step 630, ¶0068, receiving a second group of requests accessing a second container instance)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder in view of Oshins to incorporate the method for migrating network services as described in Liu in order to utilize Liu’s techniques for handling service request during service migration in order to more effectively migrate services and reduce shut down time. (Liu, ¶0002)

Claim 2	Scudder in view of Oshins and Liu teach the method of claim 1, and further teaches wherein establishing the first routing session comprises establishing a first Border Gateway Protocol as a Service (BGPaaS) routing session (Scudder, ¶0008, wherein the routing session is according to Border Gateway Protocol) and wherein establishing the second routing session comprises establishing a second BGPaaS routing session. (Scudder, ¶0008, wherein the routing session is according to Border Gateway Protocol)

Claim 3	Scudder in view of Oshins and Liu teach the method of claim 2, wherein the first zone identifier comprises an attribute of a first BGPaaS configuration on the first workload, and wherein the first zone identifier is determined from the first BGPaaS configuration to establish the first BGPaaS session; (Oshins, FIG. 7, ¶0038, wherein the unique identifier comprises an attribute of the workload, e.g. the unique address of the virtual and
wherein the second zone identifier comprises an attribute of a second BGPaaS configuration on the second workload, and wherein the second zone identifier is determined from the second BGPaaS configuration to establish the second BGPaaS session. (Oshins, FIG. 7, ¶0038, wherein the unique identifier comprises an attribute of the workload, e.g. the unique address of the virtual port for the data center, Scudder, ¶0008, wherein the routing session is according to Border Gateway Protocol)

Claim 4	Scudder in view of Oshins and Liu teach the method of Claim 1, 
assigning the first zone identifier as an attribute of the first control node and communicating the first zone identifier to the first workload; (Oshins, step 602, ¶0038, assigning the unique identifier as an address or attribute and communicating the unique identifier to the service workload) and assigning the second zone identifier as an attribute of the second control node and communicating the second zone identifier to the second workload. (Oshins, step 604, ¶0042, assigning the unique identifier as an address or attribute and communicating the unique identifier to the service workload)

Claim 5	Scudder in view of Oshins and Liu teach the method of claim 1, 
establishing, by a third workload a third routing session with a third control node based, at least in part, on a third zone identifier; (Scudder, FIG. 1, ¶0021, establishing a routing session with a control node RR15-M, ¶0008, wherein the routing session comprises the primary provider, as opposed to as opposed to alternate failover routes; Examiner notes Scudder envisions the creation of multiple alternate routings sessions)
establishing, by the third workload, a fourth routing session with a fourth control node based, at least in part, on a fourth zone identifier; (Scudder, FIG. 1, ¶0021)
receiving, by the third workload, one or more third requests service requests for a second service provided by the third workload via a third virtual router managed by the third control node; (Scudder, FIG. 4, ¶0057, forwarding the data packets to the second route reflector device, ¶0022, wherein router reflector comprises a virtual router device) and
in response to detecting a failure of the third control node; (Scudder, FIG. 4, step 130, ¶0054, determining that a first route reflector has failed)
configuring the fourth control node to manage the third virtual router. (Scudder, FIG. 4, step 180, ¶0057, migrating the service data packets to the second redundant operating route reflector)

Claim 6	Scudder in view of Oshins and Liu teach the method of claim 1, 
establishing, by a third workload, a third routing session with a third control node based, at least in part, on the first zone identifier, wherein the first control node and the third control node are in the same zone identified by the first zone identifier, wherein the third control node provides redundant routing management services with respect to the first control node. (Scudder, FIG. 1, ¶0021, establishing a routing session with a control node RR15-M, ¶0008, wherein the routing session comprises the primary provider, as opposed to as opposed to alternate failover routes; Examiner notes Scudder envisions the creation of multiple alternate routings sessions)

Claim 7	Scudder in view of Oshins and Liu teach the method of claim 1, and further teaches wherein the first set of control nodes and the second set of control nodes execute a first version of software, (Liu, FIG. 4, ¶0059, wherein the control nodes are executing a first set of software application that is required to be updated) and 
wherein the method further comprises: disabling the second set of control nodes; (¶0058, wherein data used for the service is moved from the set of control node, and wherein removing said data comprises disabling the control nodes from executing the service)
installing a second version of the software on the second set of control nodes; (Liu, FIG. 4, ¶0059, wherein the control nodes are have the updated version of the software applications installed onto them) and
reenabling the second of set of control nodes, wherein the second set of control nodes are configured to execute the second version of the software. (Liu, FIG. 4, ¶0059, Examiner notes that by installing the updated software the nodes have been re-enabled to the software application)

Claim 8	Scudder in view of Oshins and Liu teach the method of claim 7, and further teaches removing the first version of the software from one or more of the first set of control nodes and the second set of control nodes. (Liu, ¶0058, wherein the outdated version of the application is removed)

Claims 9-15 are taught by Scudder in view of Oshins and Liu as described for Claims 1-7 respectively.
Claims 16-20 are taught by Scudder in view of Oshins and Liu as described for Claim 1-5 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rostami et al. (US 20200014747 A1) – Method and control node for managing cloud resources in a communications network.
Harpreet (US 10445197 B1) – Detecting failover events at secondary nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442